Citation Nr: 0719088	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  98-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as due to exposure to an 
herbicide agent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which apparently found that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD and which also denied service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.    

The Board notes that service connection has previously been 
denied for PTSD in May 1989 and August 1990 Board decisions 
and in a May 1997 unappealed rating decision.  Service 
connection for peripheral neuropathy as a result of exposure 
to herbicides was previously denied in a June 1997 unappealed 
rating decision.  The RO considered the peripheral neuropathy 
issue without consideration of the unappealed June 1997 
rating decision.

In May 2000 and October 2001 correspondence, the veteran 
stated that he wanted a Board hearing.  In correspondence 
dated in December 2002, the veteran indicated that he no 
longer wanted to have a hearing.  Thus, the Board finds that 
the veteran's hearing request has been withdrawn.  

The Board remanded the case to the RO for further development 
in October 2003. 

The reopened claim of service connection for PTSD and the 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for peripheral 
neuropathy, to include as due to exposure to an herbicide 
agent, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.




FINDINGS OF FACT

1.  Service connection was most recently denied for PTSD in a 
May 1997 rating decision; the veteran did not initiate a 
timely appeal as to that decision.  

2.  The evidence received since the last prior denial of 
service connection for PTSD was not previously submitted, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision.

In the present case, as the Board finds herein that new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD has been received, any failure on the 
part of the RO to discharge its duty under the VCAA has 
resulted in no prejudice to the veteran.  Further, as the 
reopened claim is being remanded herein for additional 
development, any deficiency in VCAA compliance will be 
remedied at that time.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO denied the veteran's claim for service connection for 
PTSD in May 1997.  As the veteran did not initiate an appeal 
by filing a notice of disagreement with respect to this 
issue, that adverse decision as it pertains to this issue 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103.  Under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
West, 12 Vet. App. 22 (1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2006)). Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include adequate PTSD symptomatology and a sufficient 
claimed in-service stressor), [2] credible supporting 
evidence showing that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  See 38 C.F.R. § 3.304(f) 
(2006).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006).  No further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service."  Id.  If, however, VA determines that 
the veteran did not engage in combat with the enemy or that 
his alleged stressor is not related to combat, the veteran's 
lay testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  Corroboration of every detail, 
including the veteran's personal participation is not 
required; rather the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), 
and personal participation in rocket attacks while stationed 
in Vietnam.) 

The veteran's Form DD 214 and service personnel records show 
that that the veteran served in the Republic of Vietnam from 
June 1968 to June 1969 as a light vehicle driver and supply 
clerk.  He received the Republic of Vietnam Campaign Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and an 
Expert Badge with Rifle Bar.  The veteran's DD 214 and 
service personnel records do not confirm that he was engaged 
in combat with the enemy; thus the record must contain 
service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  

The veteran's personnel records indicate that the veteran was 
assigned to the 529th Transportation Company in September 
1968, and that he was assigned to the 545th Transportation 
Company in November 1968.

The veteran has identified various PTSD stressors.  He 
indicated in a May 1988 statement that a friend was killed 
and another paralyzed.  In a February 1990 statement, the 
veteran reported that he was under enemy fire several times 
in a convoy.  He also identified the last names of his 
deceased friend and the friend who was paralyzed.  In a 1996 
psycho-social clinical assessment, the veteran reported that 
he witnessed the death of two colleagues while on convoy in 
the Spring of 1969 when they came under fire.  In an April 
2005 statement, the veteran indicated that being stationed in 
Vietnam for one year and spending eight days in intensive 
care was a stressor.  He stated that he was asked to 
transport the body of his deceased friend home.  

The RO made attempts to verify the veteran's claimed 
stressors through the United States Armed Services Center for 
Unit Records Research (USASCURR).  A May 2006 response 
indicates that the 545th Transportation Company was attacked 
by mortars in November 1968 and that an ambush occurred on 
the 545th Transportation Company in April 1969, with a truck 
hitting a mine resulting in small arms fire. Named casualties 
included one of the last names the veteran identified in his 
February 1990 statement.  The veteran's personnel records 
indicate that the veteran was assigned to the 545th 
Transportation Company at the time of the April 1969 attack 
and the veteran reported being on a convoy receiving small 
arms fire in the Spring of 1969, and witnessing the death of 
his friend.  Resolving the benefit of the doubt in favor of 
the veteran, the Board finds that the veteran's identified 
stressor of being under small arms fire while in a convoy and 
witnessing the death of a friend and fellow soldier is 
confirmed.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The RO denied service connection for PTSD in the May 1997 
rating decision on the basis of the absence of a verified 
stressor.  As set forth above, the evidence associated with 
the claims file since this rating decision verifies a 
stressor event described by the veteran.  This evidence was 
not previously of record, bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and must be considered in order to 
fairly decide the merits of the claim.  Accordingly, new and 
material evidence has been received, and the claim is 
reopened.  

The reopened claim of service connection for PTSD is 
remanded, below, for further development.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

With respect to the claim of service connection for PTSD, the 
evidence does not include a psychiatric examination which 
diagnoses PTSD based upon the (now-verified) stressor event.  
The veteran should be accorded a VA psychiatric examination.

As to the claim for service connection for peripheral 
neuropathy, to include as due to exposure to an herbicide 
agent, the RO has not adjudicated the claim with 
consideration of the prior, final denial in June 1997; that 
is, the RO has not determined whether new and material 
evidence has been received to reopen the claim.  



The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
veteran has not received notice with complies with the 
requirements of Kent.  Notice which meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), should 
also be given the veteran, as it pertains to both claims on 
appeal, in a nondecisional document.  Notice was previously 
given as part of the supplemental statement of the case in 
January 2007.

Accordingly, the issues on appeal are REMANDED for the 
following action:

1.  The veteran should be provided proper 
VCAA notice which complies with the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The veteran should be contacted and 
asked to identify all providers of 
medical treatment, VA and non-VA, for 
PTSD and peripheral neuropathy since 
March 2003.  Copies of treatment records 
from all identified providers should be 
obtained.

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the presence and, if present, 
the severity of PTSD.  The claims folder 
should be provided to the examiner for 


review of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
the claims folder was reviewed.  The 
examiner should record all psychiatric 
diagnoses.  The examiner should be asked 
to determine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran has PTSD as 
a result of the confirmed stressor of 
being under small arms fire in Vietnam 
while in a convoy and witnessing the 
death of a friend and fellow soldier.

4.  Following completion of the above to 
the extent possible, the issues of 
service connection for PTSD and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for peripheral neuropathy, 
claimed as due to exposure to an 
herbicide agent, should be 
(re)adjudicated.  If any benefit sought 
on appeal is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


